DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
Claims 1-25 are pending in this application. Claims 2-3 and 5-18 are withdrawn for being drawn to a non-elected species and Claim 4 is amended. Claims 1, 4, and 19-25 have been examined on the merits. 
Election/Restrictions
Applicant’s election without traverse of Species: II. Fig. 9-12 (encompassing Claims 1, 4, and 19-25) in the reply filed on 12/29/20 is acknowledged.
Claim Objections
Claims 19 and 24 are objected to because of the following informalities:  
“said headwear item is a hat having” (Claim 19, line 1; Claim 24, lines 1 and 2) should be “said hat has” for clarity since Claim 4 has been amended to specifically require a hat, and these limitations depend from Claim 4.  
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

21 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Claim 21 is rejected because it positively claims a human body by the phrases, e.g. “pivots away from the wearer’s face” (line 3).
This rejection can be obviated by using the phrase “adapted to” or “configured to” prior to describing an apparatus being utilized by a user.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 19-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the phrase, “a headwear item that is normally worn for a purpose other than supporting a magnifier”, the term "normally" is a relative term which renders the claim indefinite.  The term "normally" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes, “a headwear item that is normally worn for a purpose other than supporting a magnifier” has been construed as a headwear item. 

Any remaining claims are rejected as depending from a rejected base claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flynn (U.S. 6,553,570).
Regarding Claim 1, Flynn discloses a magnifier device (see e.g., Fig. 1-2) comprising: a headwear item (10) that is normally worn for a purpose other than supporting a magnifier (10 includes various types of headwear that may be worn without magnifiers; see Col. 1, lines 8-10); and a magnifier (20; see Col. 1, lines 11-13 noting that spectacles include magnifying glasses) supported by said headwear item (10).

Regarding Claim 19, Flynn discloses the claimed invention and wherein said headwear item (10) is a hat (see Col. 1, lines 8-10) having a head covering portion (11) and a bill or brim (12), wherein said magnifier (20) comprises one or more magnifying lenses (see 22 of  20 in e.g. Fig. 1, 2; see Col. 1, lines 11-13 noting that spectacles include magnifying glasses), and wherein said magnifier device (20) further comprises a frame (21) hingedly attached to said bill or brim that supports said one or more magnifying lenses (i.e. 21 is connected via 23 to 24 on the underside of 12; see Col. 3, lines 58-63, Col. 4, lines 1-5).
Regarding Claim 20, Flynn discloses the claimed invention and wherein said magnifier (20) comprises two magnifying lenses (see 22 of 20 in e.g. Fig. 1, 2; see Col. 1, lines 11-13 noting that spectacles include magnifying glasses), wherein said frame (21) has at least two openings (see openings in 21 in e.g., Fig. 1, 2) for receiving said lenses (for receiving 22; see Col. 3, lines 64-67) such that there is one magnifying lens for each eye of the wearer (see configuration of 22 in e.g. Fig. 1, 2), and wherein each of said magnifying lenses is received in a corresponding one of said openings (each of 22 if received in a corresponding one of the openings of 21) such that portions of the frame surrounding said corresponding one of said openings frames a corresponding one of said magnifying lenses received within said corresponding one of said openings (see portions of 21 surrounding one of the openings of 21 framing a corresponding one of 22 received within the corresponding one of the openings of 21).
Regarding Claim 21, Flynn discloses the claimed invention and wherein said frame (21) is hingedly attached to said bill or brim by hinges (i.e. 21 is connected via 23 to 24 on the underside of 12; see Col. 3, lines 58-63, Col. 4, lines 1-5) located proximate to where said bill or brim attaches to said head covering portion of said hat (see location of 23 and 24 with respect to 11 in Fig. 3) such that said frame pivots away from the wearer's face when being moved to a stowed position (i.e., is configured to pivot away; see Fig. 2) in which the frame lies flat against the underside of said bill or brim (see 
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the cited reference has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, e.g., for providing proper focus when the frame is in the deployed position in front of the wearer's eyes.
Regarding Claim 22, Flynn discloses the claimed invention and wherein said frame 21) is provided with a notch to accommodate the bridge of the wearer's nose (see Fig. 1 and notch in 21 configured to accommodate the bridge of a wearer's nose) when the frame and magnifying lenses are being used for viewing an object (when 21 and 22 are used for viewing; see position in Fig. 1).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the cited reference has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, e.g. to accommodate the bridge of the wearer's nose when the frame and magnifying lenses are being used for viewing an object.

Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the cited reference has met the structural limitations of the claim, and would therefore be expected to be capable of performing the intended use claimed, e.g. to accommodate the bridge of the wearer's nose when the frame and magnifying lenses are being used for viewing an object.
Regarding Claim 24, Flynn discloses the claimed invention and wherein said headwear item (10) is a hat (see Col. 1, lines 8-10) having a head covering portion (11) and a bill or brim 9 (12), wherein said magnifier (20) comprises one or more magnifying lenses (see 22 of  20 in e.g. Fig. 1, 2; see Col. 1, lines 11-13 noting that spectacles include magnifying glasses) attached to said bill or brim (22 attached to 12 via 21connected via 23 to 24; see Col. 3, lines 58-63, Col. 4, lines 1-5).
Regarding Claim 25, Flynn discloses the claimed invention and wherein said magnifier (20) comprises two magnifying lenses (see 22 of 20 in e.g. Fig. 1, 2; see Col. 1, lines 11-13 noting that spectacles include magnifying glasses) such that there is one magnifying lens for each eye of the wearer (see 22 for each eye in Fig. 1).
Applicant is respectfully reminded that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In the instant case, the device of the cited .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references provided have various features as related to the inventive concept of headwear including magnifiers, and are being supplied to help support compact prosecution. In addition to Flynn as referenced in the above rejection, Applicant’s attention is drawn to closely related art taught in U.S. 2014/0013480, U.S. 7,673,349, U.S. D547,531, U.S. D546,030, U.S. 5,689,827, and U.S. 2,654,089. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE KOZAK whose telephone number is (571)270-0552.  The examiner can normally be reached on 9:00 am-5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on 571-272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 





/ANNE M KOZAK/               Primary Examiner, Art Unit 3732